Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 3, 2017

                                     No. 04-16-00002-CV

                               IN THE INTEREST OF J.C.W.,

                  From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015EM504960
                         Honorable Nick Catoe Jr., Judge Presiding


                                        ORDER

Sitting:      Sandee Bryan Marion, Chief Justice
              Rebeca C. Martinez, Justice
              Luz Elena D. Chapa, Justice


       The panel has considered the appellant’s motion for rehearing, and the motion is DENIED.



                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of August, 2017.


                                                    ___________________________________
                                                    Luz Estrada
                                                    Chief Deputy Clerk